IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-81,036-01


IN RE STATE OF TEXAS EX REL. SUSAN D. REED





ON APPLICATION FOR A WRIT OF MANDAMUS
IN CAUSE NO. 04-14-00047-CR 

			IN THE FOURTH COURT OF APPEALS	




 Per curiam.

O R D E R


	Relator filed a motion to stay proceedings and an application for a writ of mandamus,
pursuant to the original jurisdiction of this Court. The application requests that we issue a writ of
mandamus ordering the appellate court to vacate its order conditionally granting mandamus relief,
which directed the trial court to withdraw its show cause order regarding contempt proceedings
against Real Party in Interest, Michael McCrum. In re Michael McCrum, 04-14-00047-CR (Tex.
App.-San Antonio February 26, 2014)(not designated for publication).
	This Court grants Relator's motion for stay and invites the Respondent, the Fourth Court of
Appeals, to file a response with this Court. The Real Party in Interest, Michael McCrum may also
submit a response.  The motion for leave to file a petition for a writ of mandamus will be held in
abeyance until the Respondent has submitted the appropriate response. Any such responses shall be
submitted within 30 days of the date of this order. The Fourth Court of Appeals' February 26, 2014
order compelling the trial court to withdraw its order to show cause is stayed pending further order
of this Court. 
	IT IS SO ORDERED THIS THE 5TH DAY OF MARCH, 2014.

Do Not Publish